DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-16 of U.S. Application 16/766,648 filed on September 21, 2021 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2021 has been considered by the examiner.

Response to Arguments

Entry of Amendments	
Amendments to claims 1, 3, 8, 10, have been entered.


Rejections under USC 102 and 103
“Applicant's arguments filed on 09/21/2021 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a semiconductor component comprising: the winding wire part is embedded in the semiconductor layer in combination with the other limitations of the claim. The claims only discloses a coil around a conductor and not a part of the semiconductor layer.

Claims 2, 6, 7, 10, 12, and 16 are also allowed as they depend on allowed claim 1. 

Regarding claim 3, the prior art of record taken alone or in combination fail to teach or suggest a semiconductor component comprising: the semiconductor component has a plurality of measurement units, each measurement unit has the winding wire part and the winding return wire part, the terminal end part of the winding wire part of one measurement unit is connected to the starting end part of the winding wire part of another measurement unit, and Page 2 of 11the starting end part of the winding return wire part of the one measurement unit is connected to the terminal end part of the winding return wire part of the other measurement unit in combination with the other limitations of the claims.

Regarding claim 8, the prior art of record taken alone or in combination fail to teach or suggest an assembly comprising: the winding wire part is embedded in the semiconductor layer in combination with the other limitations of the claim. The claims only discloses a coil around a conductor and not a part of the semiconductor layer.

Regarding claim 9, the prior art of record taken alone or in combination fail to teach or suggest an forming a trench using the first insulating film; forming a second insulating film on an inner side wall and an inner bottom surface of the trench; providing a conductive material in the trench where the second insulating film is formed and on one side of the semiconductor layer; forming a winding wire part and a winding return wire part inward or outward of a periphery of the winding wire part by patterning the conductive material in combination with the other limitations of the claims.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868